CRICHTON, J., dissents and assigns reasons: | TI dissent from the majority’s imposition of discipline in this case and would suspend Respondent from the practice of law for three years—as recommended by the Hearing Committee and Justice Clark’s dissent. See In Re: Michael Louis Martin, 17-B-1288 (Clark, J., dissenting). Without question, Respondent committed serious misconduct by mismanaging his trust account. However, what I strongly believe exacerbates Respondent’s conduct is his total lack of responsiveness to the disciplinary proceedings. Specifically, Respondent did not respond to the formal charges filed by the Office of Disciplinary Council (“ODC”), forward his trust account statements to the ODC (as he said he would), object to the Hearing Committee’s report and recommendation, or object to the Disciplinary Board’s -report and recommendation. In light of the scant evidence that Respondent cares about his bar license, I believe a harsher, three-year suspension is more appropriate.